UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-1341878 MOBIFORM SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3399360 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1antage Pt. Dr., Suite A Crystal River, Florida (Address of principal executive offices) (Zip Code) Issuer's telephone number (352) 564-9610 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes þNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common equity outstanding as ofSeptember 13, 2010 was 24,586,672 shares of common stock, par value $.0001. Table of Contents MOBIFORM SOFTWARE, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at July 31, 2010 (unaudited) and October 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended July 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended July 31, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities 25 Item 6. Exhibits 26 Signatures 27 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS MOBIFORM SOFTWARE, INC. CONSOLIDATED BALANCE SHEETS July 31, October 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable – Net Prepaid Expenses Total Current Assets Property and Equipment – Net Other Assets Security Deposits Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Convertible Notes Payable $ $ Notes Payable – Related Party Accounts Payable and Accrued Liabilities Deferred Revenue Common Share Liability Total Current Liabilities Commitments and Contingencies Stockholders’ Deficit Preferred Stock, $0.0001 Par Value, 5,000,000 Shares Authorized and Unissued Common Stock, $0.0001 Par Value; 100,000,000 Shares Authorized; Shares Issued and Outstanding, 24,586,672 at July 31, 2010 and 24,410,656 at October 31, 2009 Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See the accompanying notes to consolidated financial statements. 3 Table of Contents MOBIFORM SOFTWARE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] For the Three Months Ended For the Nine Months Ended July 31, July 31, Revenue $ Operating Expenses Payroll Expenses Compensation – Share Based Consulting Fees – Share Based Professional Fees Advertising Depreciation and Amortization Consulting Fees Office Rent Telephone and Communication Other Total Operating Expenses Operating Loss ) Other Income (Expenses) Interest Income Interest Expense ) Interest Expense – Related Party ) - ) - Loss on Sale of Asset ) ) Gain from Derecognition of Common Share Liability - - - Total Other Income (Expenses) Loss Before Income Taxes ) Provision for Income Taxes Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ $ ) $ $ ) Weighted-Average Common Shares Outstanding – Basic and Diluted See the accompanying notes to consolidated financial statements. 4 Table of Contents MOBIFORM SOFTWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] For the Nine Months Ended July 31, Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Lossto Net Cash Provided by (Used for) Operating Activities: Depreciation and Amortization Consulting Fees – Share Based Compensation – Share Based Deferred Revenue Gain from Derecognition of Common Share Liability ) Loss on Sale of Asset Changes in Assets and Liabilities: (Increase) Decrease in: Accounts Receivable ) Prepaid Expenses ) Increase (Decrease) in: Accounts Payable and Accrued Liabilities ) ) Net Cash Provided by (Used for) Operating Activities ) Investing Activities Acquisition of Property & Equipment ) Redemption of Certificate of Deposit Proceeds from Sale of Asset Net Cash (Used for) Provided by Investing Activities ) Financing Activities Proceeds from note payable – related party Net Cash Provided by Financing Activities Change in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of Period Cash and Cash Equivalents – End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income Taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: Debt and Accrued Interest Converted into Common Stock $ $ Common Stock Issued for Prepaid Consulting Expense $ $ Common Stock Issued for Share Liability $ $ See the accompanying notes to consolidated financial statements. 5 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JULY 31, 2010 (1)Nature of Business and Basis of Presentation Mobiform Software, Inc. (“Mobiform US”), a Delaware corporation, was originally formed under the name Firefly Learning, Inc. in May 2001. In October, 2005, pursuant to an exchange agreement, we acquired all of the issued and outstanding shares of capital stock of Mobiform Software, Ltd. (“Mobiform Canada”), a Canadian corporation, in exchange for 14,299,593 shares of our common stock. Mobiform US and Mobiform Canada (collectively “Mobiform”, the “Company”, “we” or “us”) are in the business of developing software products for the visualization and monitoring of data in heavy industry. Our HMI (Human Machine Interface) software and SCADA (Supervisory Control and Data Acquisition) products are utilized in petro chemical, electricity distribution, transportation, facilities management and manufacturing industries. Mobiform also licenses portions of its technology for use in the products of smaller software firms and Fortune 500 companies. Our products are marketed and sold globally and offered through a sales channel of system integrators and resellers. (2) Going Concern The accompanying consolidated financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have incurred substantial net operating losses and used substantial amounts of cash in our operating activities.Since our inception, we have incurred losses, have an accumulated deficit of approximately $7,300,000 at July 31, 2010, and have experienced negative cash flows from operations.The expansion and development of our business will likely require additional capital.This condition raises substantial doubt about our ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. We are restructuring operating costs as we continue to market our products in line with our business plan and may seek to raise additional capital to meet our working capital needs. During the nine months ended July 31, 2010, we have signed significant licensing agreements and continue to implement our strategic business plan. There is no assurance that the income generated from these and future agreements will meet our working capital requirements, or that we will be able to sign significant agreements in the future and there is no assurance that we will be able to obtain additional capital in the amount or on terms acceptable to us. 6 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JULY 31, 2010 Summary of Significant Accounting Policies Unaudited Interim Statements - The accompanying unaudited interim consolidated financial statements as of July 31, 2010, and for the three and nine months ended July 31, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted for interim financial statement presentation and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.In the opinion of management, the financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the consolidated financial position as of July 31, 2010, the consolidated results of operations for the three and nine months ended July 31, 2010 and 2009 and the consolidated cash flows for the nine months ended July 31, 2010 and 2009.The results of operations for the nine months ended July 31, 2010 are not necessarily indicative of the results to be expected for the full year. Principles of Consolidation - The consolidated financial statements include the accounts of Mobiform Software, Inc. and its wholly-owned Canadian subsidiary, Mobiform Software, Ltd.All material intercompany balances and transactions have been eliminated in consolidation. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition - Our revenues are recognized in accordance with FASB ASC Topic 985-605 “Revenue Recognition” for the software industry.Revenue from the sale of software licenses is recognized when standardized software modules are delivered to and accepted by the customer, the license term has begun, the fee is fixed or determinable and collectibility is probable.Revenue from software maintenance contracts and Application Service Provider (“ASP”) services are recognized ratably over the lives of the contracts.Revenue from professional services is recognized when the service is provided. We enter into revenue arrangements in which a customer may purchase a combination of software, maintenance and support, and professional services (multiple-element arrangements).When vendor-specific objective evidence (“VSOE”) of fair value exists for all elements, we allocate revenue to each element based on the relative fair value of each of the elements.VSOE of fair value is established by the price charged when that element is sold separately.For maintenance and support, VSOE of fair value is established by renewal rates, when they are sold separately.For arrangements where VSOE of fair value exists only for the undelivered elements, we defer the full fair value of the undelivered elements and recognize the difference between the total arrangement fee and the amount deferred for the undelivered items as revenue, assuming all other criteria for revenue recognition have been met. Subsequent Events – The Company evaluated subsequent events, which are events or transactions that occurred after July 31, 2010 through the issuance of the accompanying consolidated financial statements. Our other accounting policies are set forth in Note 3 of our audited consolidated financial statements included in the Mobiform Software, Inc. 2009 Form10-K. 7 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JULY 31, 2010 (4)New Authoritative Accounting Guidance In January 2010, the Financial Accounting Standards Board ("FASB") issued, and the Company adopted, Accounting Standards Codification (“ASC”) Update No. 2010-05 “Escrowed Share Arrangements and the Presumption of Compensation” (“ASCU No. 2010-05”). ASCU No. 2010-05 codifies the SEC staff’s views on escrowed share arrangements which historically has been that the release of such shares to certain shareholders based on performance criteria is presumed to be compensatory. When evaluating whether the presumption of compensation has been overcome, the substance of the arrangement should be considered, including whether the transaction was entered into for a reason unrelated to employment, such as to facilitate a financing transaction. In general, in financing transactions the escrowed shares should be reflected as a discount in the allocation of proceeds. In debt financings the discounts are to be amortized using the effective interest method, while discounts on equity financings are not generally amortized. As it relates to future financings, the adoption of this update may have an effect on the Company’s financial statements. In January 2010, the FASB issued ASC Update No. 2010-06 “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” which updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the Company with the interim and annual reporting period beginning November 1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the Company with the interim and annual reporting period beginning November 1, 2011. The Company will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on the Company's financial statements. Management does not believe that any other recently issued but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying consolidated financial statements. 8 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JULY 31, 2010 (5)Property and Equipment Property and equipment consists of the following: July 31, October 31, Estimated Useful Lives [Unaudited] Computer Equipment $ $ 5 years Office Equipment 5-7 years Software 3 years Total Less: Accumulated Depreciation and Amortization ) ) $ $ (6)Stockholders’ Equity We are authorized to issue 100,000,000 shares of common stock, par value $.0001 per share and 5,000,000 shares of preferred stock, par value $0.0001 per share. In February 2008, we increased the number of authorized shares of common stock from 45,000,000 to 100,000,000 to allow for potential future issuances of our common stock. At July 31, 2010 there were 24,586,672 common shares issued and outstanding.An additional 12,093,134 common shares were reserved for issuance as of July 31, 2010 for outstanding purchase warrants and convertible debt.There are no shares of preferred stock issued and outstanding. In January 2010, we issued 150,000 shares of our common stock for a share liability of $58,500 incurred for consulting services. In the nine months ended July 31, 2010, $29,250 expense related to this agreement and $42,492 deferred under other consulting agreements were charged to operations as share-based consulting. Effective February 1, 2010, we issued 26,016 shares of our common stock to two non-related individuals for shares owed them from previous private placement offerings. At July 31, 2010, we have 4,424,000 outstanding warrants to employees.The fair value of all the warrants issued for services is being charged to operations over the periods the warrants vest.Amortization of the fair values charged to operations as determined by the Black-Scholes pricing model was $63,336 in the nine months ended July 31, 2009.We had no such charge in the nine months ended July 31, 2010.All the warrants have cashless exercise provisions as defined in the warrants. 9 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JULY 31, 2010 (6)Stockholders’ Equity (Continued) We entered into a consulting agreement on February 5, 2010 for financial consulting services (see Note 9).As part of the compensation for services, the consultant was granted a five-year warrant to purchase 300,000 shares of our common stock at the market price per share on the date of issuance, which was $0.09.The warrant vests 25% on the date of issuance and every three months thereafter and has cashless exercise provisions as defined in the warrant.The fair value of the warrant, $5,883, was calculated using the Black-Scholes pricing model with the following assumptions: 0% dividend yield; 0.4% risk free interest rate; 23.81% volatility; 5 year expected life.Share-based expense based on the fair value of the warrant is being charged to operations over the vesting period.The expense recorded in the nine months ended July 31, 2010 was $2,916. The following table summarizes the warrants and options. For the Nine Months Ended For the Year Ended July 31, 2010 October 31, 2009 (Unaudited) Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of period $ $ Granted/Sold $ $ Expired/Cancelled ) $ Forfeited ) $ Exercised Outstanding at end of period $ $ The following table summarizes information about stock warrants and options outstanding as of July 31, 2010 [Unaudited]: Warrants and Options Outstanding Exercisable Weighted- Average Remaining Weighted- Weighted Contractual Average Average Number Life Exercise Number Exercise Exercise Price Outstanding (in Years) Price Exercisable Price $ 10 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS [UNAUDITED] JULY 31, 2010 (6)Stockholders’ Equity (Continued) The following table summarizes information about stock warrants and options outstanding as of October 31, 2009: Warrants and Options Outstanding Exercisable Weighted- Average Remaining Weighted- Weighted Contractual Average Average Number Life Exercise Number Exercise Exercise Price Outstanding (in Years) Price Exercisable Price $
